OPINION AND JUDGMENT
DALTON, Chief Judge.
The simple question is whether over 100 students at V.P.I. can by sheer force take over and occupy a college building. The answer in the Western District of Virginia is an emphatic No, and this should be the answer in every nook and corner of America where a college is located. If students, in the name of dissent, can take over one building, they can take over and close the institution.
This court desires to fully preserve the right of peaceful and orderly dissent, but at the same time it will not overturn the decisions of the college administration in suspending from school those who seek by force to thwart not only the operation of the institution, but also their own education and that of their fellow students.
It pains this court to see students suspended from school thus impairing their education. In many instances the cost of attending college has been met by the sacrifices of parents and relatives. Further, the citizens and taxpayers of Virginia have borne a heavy burden to provide expensive and modern facilities for the training of our youth, and this court is not going to permit this stake and effort of the taxpayers to be jeopardized by a minority allegedly acting under the cloak of dissent.
The court is hopeful that some means may be devised whereby the suspended students may apologize to the V.P.I. Administration for their ill-considered conduct and express a wish to abide by the rules and regulations of the institute, and thus seek reinstatement.
It is adjudged and ordered that a temporary restraining order be denied, and the court doth fix a hearing for Thursday, May 22, 1970 at 10:00 a. m. at the United States District Courtroom for a further hearing.
The clerk is directed to send a certified copy of this opinion and judgment to Robert P. Dwoskin, Esquire and to Virginia Polytechnic Institute and State University as represented by Dr. T. Marshall Hahn, President.